MEMORANDUM**
William B. Scott appeals his conviction and 96-month sentence for illegal use of a communications facility, in violation of 21 U.S.C. § 843(b). We have jurisdiction *65pursuant to 18 U.S.C. § 3742 and 28 U.S.C. § 1291, and we affirm.
Scott contends that he should be re-sentenced because the district court may not have been aware of its authority to impose concurrent, rather than consecutive, sentences. Because Scott did not object below, the district court’s imposition of consecutive sentences is reviewed for plain error. See United States v. Jimenez, 258 F.3d 1120, 1124 (9th Cir.2001). We find no error given that Scott stipulated that his sentences would run consecutively in the written plea agreement and U.S.S.G. § 5G1.2(d) expressly authorizes the district court to impose consecutive sentences where, as here, the sentence imposed on the count carrying the highest statutory maximum is less than the total punishment. See id.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.